DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueki Hiroko (JP06-132034. Dated May 13, 1994).  
Regarding claims 1 and 12-15, Ueki teaches a ternary alloy catalyst for electrodes of phosphoric acid-type fuel cell (para 001) wherein the ternary alloy catalyst comprising mainly Platinum from 10 wt% (para 008), with second and/or third component of transition metals comprising tantalum and cobalt (abstract, para 003, 006, 007). Ueki teaches the ternary catalyst PtXY wherein X is cobalt and Y is tantalum with mainly platinum (par 003)  added from 10 wt.% (para 008).  
Ueki does not explicitly teach that Pt is 46-75 at%, X is 25-40 at% and Y is 1-20 at%.  However, Ueki does teach platinum as the primary catalytic component, cobalt is taught to be a transition metal useful for increasing the activity of the catalyst, and tantalum is taught ty be added in order to provide a fuel cell which is extremely stable (par. 7).  As such, Ueki teaches the components of Co and Ta to be result effective variables in the catalytic alloy composition.  Optimal working ranges, including those claimed, would have been determined through routine experimentation.  

 The only deficiency of the exemplary embodiment of Ueki (non-limiting) is that Ueki discloses the use of 25 at% Ta, while the present claims require tantalum to be present in amounts ranging from 1-20 at%.  
It is apparent, however, that the instantly claimed amount of 20 at% Ta and that taught by Ueki are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  
In light of the case law cited above and given that there is only a “slight” difference between the amount of tantalum disclosed by Ueki and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of tantalum, it therefore would have been obvious to one of ordinary skill in the art that the amount of tantalum disclosed in the present claims is but an obvious variant of the amounts disclosed in Ueki, and thereby one of ordinary Note that the immediate “Titanium Metals” analysis and the abovementioned result-effective-variable analysis are distinct, each of which separately stands in this 103 obviousness-type rejection, i.e. two separate grounds of rejection which do not stand/fall together.  
Regarding claims 9, 10 and 11, Ueki teaches the ternary alloy catalyst of claim 1 wherein the support is a dispersed carbon (para 008).  

Claims 1 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueki Hiroko (JP06-132034. Dated May 13, 1994) in view of Keck et al. (EP0450849 or US5068161 cited herewith).  
Regarding claims 1 and 12-15, Ueki teaches a ternary alloy catalyst for electrodes of phosphoric acid-type fuel cell (para 001) wherein the ternary alloy catalyst comprising mainly Platinum from 10 wt.% (para 008), with second and/or third component of transition metals comprising tantalum and cobalt (abstract, para 003, 006, 007). Ueki teaches the ternary catalyst PtXY wherein X is cobalt and Y is tantalum with mainly platinum (par 003)  added from 10 wt.% (para 008).  
Ueki does not explicitly teach that Pt is 46-75 at%, X is 25-40 at% and Y is 1-20 at%.  However, Ueki does teach platinum as the primary catalytic component, cobalt is taught to be a transition metal useful for increasing the activity of the catalyst, and tantalum is taught ty be added in order to provide a fuel cell which is extremely stable (par. 7).  As such, Ueki teaches the components of Co and Ta to be result effective variables in the catalytic alloy composition.  Optimal working ranges, including those claimed, would have been determined through routine experimentation.  

The subject matter as a whole would be obvious for one in the art at the time of the invention to be motivated to combine the teaching of Keck of using a catalyst material with high loading of Pt of 20 -60 wt.% with atomic ratio of Pt to other alloy elements of transition metals of 80:20 to 20:80 to the teaching of the ternary alloy Pt/Ta/Co of Ueki to further improve the performance of the catalyst material for the cathode as it would have great value in reducing overall capital cost per unit power and with optimization the claimed at% range for X and Y would be obtained. Atomic ratio of platinum to transition metal alloying elements of 20:80 to 80:20 overlaps with the claimed 46-75at% platinum with the remaining at% being any combination of at% of transition metals cobalt and tantalum, transition metals broadly taught by Keck as usable as alloying elements. It is a prima facie case of obviousness.  
Regarding claims 9, 10 and 11, Ueki in view of Keck teach the ternary alloy catalyst of claim 1 wherein the support is a dispersed carbon (para 008).  

Response to Amendment
Declaration under 37 CFR 1.132 filed February 24, 2021 is insufficient to overcome the rejection of claims 1 and 9-15 based upon 35 U.S.C. 103 as set forth in the last Office action because:  See Response to Arguments, below.  

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.  Applicant’s entire argument appears to be based upon the exemplary embodiment of Ueki and the alleged teaching of Ueki that Co and Ta are both taught to be present in equal amounts in order to provide stability in order to extend the life of the catalyst.  The Office respectfully disagrees.  As an initial matter, it is important to note that Ueki is not limited to the example.  Patents are considered prior art for all they contain and are not to be limited to preferred embodiments (MPEP 2123 I. and II.).  Claim 1 of Ueki does not limit the amounts of the catalytic components at all, so it is unclear why Applicant persistently argues otherwise.  Furthermore, Ueki does not teach that Co and Ta serve the same function/purpose and/or that they should both be present in equal amounts.  As shown above, Ueki actually teaches that cobalt is used to enhance the activity of the catalyst whereas the tantalum in intended to stabilize the catalyst, thereby extending the life of said catalyst.  The Declaration alleges as much.  Furthermore, the Declaration does not seem to show any comparative data.  As such, it is not clear how the data presented is meant to show unexpected and significant results over the prior art of record.  
As discussed above, Ueki teaches Pt, Co, and Ta to be result effective variables.  Or, in the alternative, as Pt is the primary catalytic component, Co and Ta could be considered the result effective variables relative to the overall catalyst, mainly Pt.  Regardless, the particular embodiment of Ueki that Applicant alleges as teaching away from the instantly claimed catalyst is considered to be close enough to warrant the expectation of a substantially identical catalyst, absent a showing of unexpected results, as is also discussed above.  

Conclusion
The prior art of Maget et al (“Raney-Type Catalysts for the Electrochemical Reduction of Oxygen”), submitted with the December 15, 2020 IDS, is considered to be relevant in its teaching of ternary Ti-Ta-Pt alloys (page 412, column 2, line 2) useful for fuel cells and further teaching that “the addition of tantalum to produce ternary Ti-Ta-Pt alloys stabilizes the alloy, resulting in appreciable reduction in chemical corrosion” (Discussion and Conclusions).  Such a teaching supports the notion taught by Ueki that the addition of tantalum is a result effective variable used to improve the stability of the catalyst in its intended function in a fuel cell electrode.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732